Exhibit 10.2
COOPER-STANDARD AUTOMOTIVE INC.
US SALARY DEFERRAL PROGRAM
(as amended on May 14, 2020)


Purpose. The purpose of this Salary Deferral Program (this “Program”) is to
better enable Cooper-Standard Automotive Inc. (the “Company”) to address the
challenges of the COVID-19 global pandemic by providing for the deferral of a
portion of US employees’ base salary until a later date.
Impacted Employees. This Program applies to all US salaried employees of the
Company (the “Participants”).


Program Term. This Program will begin for payroll periods starting on May 4,
2020 (May 22, 2020 pay date) and will continue until terminated by the Company.


Deferral Percentage. During the Program term, all Participants will
automatically have 20% (30% for the Company’s Chief Executive Officer) of their
base salary deferred (“Deferrals”). However, if deferring such percentage of a
Participant’s base salary would cause a Participant’s currently paid base salary
to fall below a certain level as required by law, such as to comply with any
requirements to maintain a valid visa or as needed to ensure the Participant is
considered an exempt employee for purposes of the FLSA, then the amount of the
Deferrals will be adjusted as needed to so comply.
Recordkeeping and Interest. Deferrals will be credited each payroll period into
a “Deferral Account” that will be established on the Company’s books for each
Participant. Interest will be credited to a Participant’s Deferral Account at a
fixed rate of 2.65% immediately prior to payment. However, if a Participant is a
Section 16 Officer of the Company, then an interest rate of 120% of the weighted
average long-term United States applicable federal rate (AFR) will be determined
by the Company and credited to a Participant’s Deferral Account immediately
prior to payment. In no event will the weighted average AFR be constructed to
result in above market earnings, as determined for proxy compensation reporting
purposes.


Payment Date of Deferral Accounts
•Except as provided below, the balance of a Participant’s Deferral Account will
be paid during calendar year 2021 in a lump sum or installments at the Company’s
discretion. However, the Company may accelerate payment to the extent permitted
by Internal Revenue Code Section 409A, including but not limited to, by payment
of some or all of the Deferral Account within 30 days prior to January 1, 2021.
However, if a Participant’s employment terminates before such payment date for
any reason, then, subject to the forfeiture provision described below, the
Participant’s Deferral Account will be paid in a lump sum at one of the
following times:
1.if the Participant is entitled to severance payments, then at the earlier of
(a) the end of the Participant’s severance payment period, but in no event later
than December 31 of the year of the Participant’s termination, or (b) the time
that active Participant Deferral Accounts are paid;
2.if the Participant is not entitled to severance payments, then as soon as
reasonably practicable following the Participant’s termination of employment; or
3.Notwithstanding (1) and (2) above, if the Company determines that the
Participant is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code and if the Participant’s termination occurs before January
1, 2021, then the Participant’s Deferral Account may not be paid during the
first six months following the Participant’s termination date to comply with the
required 6-month delay under Section 409A.



--------------------------------------------------------------------------------

Exhibit 10.2
•If making the payment at the time(s) described herein would jeopardize the
ability of the Company to continue as a going concern, then the Company may
delay making such payment (in whole or part) until such date as the payment
would not place the Company in such jeopardy.
Forfeiture Upon Certain Terminations. A Participant will forfeit the
Participant’s entire Deferral Account balance if the Participant’s employment
with the Company terminates (i) due to the Participant’s theft or embezzlement,
or terminates for any other reason and the Company discovers such theft or
embezzlement after the Participant’s termination or (ii) due to the
Participant’s voluntary resignation to accept employment with a direct
competitor of the Company without the Company’s prior written consent. However,
if the Participant is an officer subject to the Executive Severance Pay Plan,
the Participant will forfeit the Participant’s entire Deferral Account balance
if their employment termination meets the “Cause” definition in the Executive
Severance Pay Plan.


Impact on Benefits. Except as may be required by law and subject to the consent
of any applicable insurance company, any benefits provided to a Participant
under the Company’s employee benefit plans that are determined by reference to
base salary, including, but not limited to, life insurance, bonuses or
separation pay, will continue to be calculated based on the Participant’s
unreduced base salary. Notwithstanding the foregoing, the definition of
“compensation” for purposes of determining a Participant’s benefit under the
Cooper-Standard Automotive Inc. Supplemental Executive Retirement Plan will not
include the amount of any Deferrals until the year of repayment.
Governing Law. This Program will be governed by the laws of the State of
Michigan, without reference to any conflict of law principles thereof.


Section 409A. This Program has been designed to comply with the requirements of
Section 409A of the Internal Revenue Code and the regulations and guidance
promulgated thereunder, which are incorporated by reference herein to the extent
needed for this Program to so comply.


Amendment. This Program may be amended at any time by the Company in its
discretion, provided that an amendment that reduces the then-balance of a
Participant’s Deferral Account must be approved by such Participant in writing.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Program document on its behalf as of the date set forth below.
             
COOPER-STANDARD AUTOMOTIVE INC.


By: /s/ Larry E. Ott  
Larry E. Ott
Title: Senior Vice President and Chief Human Resources Officer
Effective Date: April 20, 2020

